Exhibit 10.20
 
Silicon Valley Bank
 
Subordination Agreement
(Debt and Security Interest)
 


Company:Decisionpoint Systems, Inc.


 
Subordinating

 
Creditor:BDC Capital Inc.

 
Date:June 4, 2012
 


This Subordination Agreement is executed by the above-named Subordinating
Creditor (“Creditor”) in favor of Silicon Valley Bank (“Silicon”), whose address
is 3003 Tasman Drive, Santa Clara, California  95054, with respect to the
above-named Company (“Company”).  In order to induce Silicon to extend or
continue to extend financing to the Company (but without obligation on Silicon’s
part to do so), the Creditor hereby agrees as follows:
 
1.  Subordination of Security Interest. All security interests now or hereafter
acquired by Silicon in any or all of the Collateral (as defined below), in which
the Company now has or hereafter acquires any ownership, leasehold or other
interest shall at all times be prior and superior to any lien, ownership
interest, security interest or other interest or claim (including, without
limitation, any judgment obtained by Creditor against the Company) now held or
hereafter acquired by the Creditor in the Collateral (the “Subordinate
Interest”).  Said priority shall be applicable irrespective of the time or order
of attachment or perfection of any security interest or the time or order of
filing of any financing statements or other documents, or any statutes, rules or
law, or court decisions to the contrary. Upon any disposition of any of the
Collateral by Silicon, or by the Company with Silicon’s written consent, the
Creditor hereby authorizes Silicon to file UCC terminations with respect to any
financing statements in favor of Creditor with respect to Company and the
Collateral, and Creditor agrees, if requested by Silicon, to execute and
immediately deliver any and all other releases, terminations and other documents
or agreements which Silicon deems necessary to accomplish a disposition of the
Collateral free of the Subordinate Interest; provided that Creditor shall retain
its Subordinate Interest in the proceeds of the Collateral so disposed of.
 
Without limiting the generality of the foregoing, (i) Creditor acknowledges and
agrees not to request or require a pledge by Company of its equity securities in
2314505 Ontario Inc., Apex Systems Integrators Inc. or any successor thereof
(whether by amalgamation or otherwise) (collectively, the “APEX Shares”), nor
will Creditor request or require the possession or control by Creditor of the
APEX Shares in conjunction therewith and (ii) Silicon acknowledges and agrees
not to request or require a pledge by Company of the APEX Shares, nor will
Silicon request or require the possession or control by Silicon of the APEX
Shares in conjunction therewith.
 
2.   “Collateral.”  As used in this Agreement, “Collateral” shall mean all of
the following types of property, in which the Company now has or hereafter
acquires any ownership, leasehold or other interest, wherever located:  all
tangible and intangible property of every kind and description, including (but
not limited to) all of the following: all Accounts; all Inventory; all
Equipment; all Deposit Accounts; all General Intangibles (including without
limitation all Intellectual Property); all Investment Property; all Other
Property; and any and all claims, rights and interests in any of the above, and
all guaranties and security for any of the above, and all substitutions and
replacements for, additions, accessions, attachments, accessories, and
improvements to, and proceeds  (including proceeds of any insurance policies,
pro­ceeds of proceeds and claims against third parties) of, all of the above,
and all Company’s books relating to any of the above.  The terms “Accounts”,
“Inventory”, “Equipment”, “Deposit Accounts”, “General Intangibles”
and  “Investment Property” have the meanings given such terms by the California
Uniform Commercial Code in effect on the date hereof. “Intellectual Property”
means all present and future (a) copyrights, copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work thereof, whether published or unpublished, (b)
trade secret rights, including all rights to unpatented inventions and know-how,
and confidential information; (c) mask work or similar rights available for the
protection of semiconductor chips; (d) patents, patent applications and like
protections including without limitation improvements, divisions, continuations,
renewals, reissues, extensions and continuations-in-part of the same; (e)
trademarks, servicemarks, trade styles, and trade names, whether or not any of
the foregoing are registered, and all applications to register and registrations
of the same and like protections, and the entire goodwill of the business of
Company connected with and symbolized by any such trademarks; (f) computer
software and computer software products; (g) designs and design rights; (h)
technology; (i) all claims for damages by way of past, present and future
infringement of any of the rights included above; (j) all licenses or other
rights to use any property or rights of a type described above. “Investment
Property” means all present and future investment property, securities, stocks,
bonds, debentures, debt securities, partnership interests, limited liability
company interests, options, security entitlements, securities accounts,
commodity contracts, commodity accounts, and all financial assets held in any
securities account or otherwise, wherever located, and all other securities of
every kind, whether certificated or uncertificated.  “Other Property” means the
following as defined in the California Uniform Commercial Code in effect on the
date hereof with such additions to such term as may hereafter be made, and all
rights relating thereto: all present and future “commercial tort claims”,
“documents”, “instruments”, “promissory notes”, “chattel paper”, “letters of
credit”, “letter-of-credit rights”, “fixtures”, “farm products” and “money”; and
all other goods and personal property of every kind, tangible and intangible,
whether or not governed by the California Uniform Commercial Code.
 
3. Disposition of Collateral. The Creditor agrees that, until Silicon has
received payment in full of all indebtedness, liabilities, guarantees and other
obligations of the Company to Silicon, now existing or hereafter arising
(including without limitation interest accruing after commencement of any
bankruptcy or insolvency proceeding with respect to Company) (the “Silicon
Debt”), Silicon may dispose of, and exercise any other rights with respect to,
any or all of the Collateral (in accordance with its loan documents with the
Company or other documents evidencing or securing the Silicon Debt as well as
applicable laws), free of the Subordinate Interest, provided that the Creditor
retains any rights it may have as a junior secured creditor with respect to the
surplus, if any, arising from any such disposition or enforcement.  The Creditor
agrees that any funds of the Company which it obtains through the exercise of
any right of setoff or other similar right constitute Collateral, and the
Creditor shall immediately pay such funds to Silicon to be applied to the
outstanding Silicon Debt.    
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
4. Subordination of Debt.
 
(a)  Subject to the terms of this Agreement, Creditor hereby subordinates
payment by the Company of any and all indebtedness, liabilities, guarantees and
other obligations of the Company to Creditor, now existing or hereafter arising
under that certain Guarantee dated June ___, 2012, executed by the Company in
favor of Creditor (the “DP Guarantee”), and any other agreement, document,
promissory note, financing statement, or instrument executed by the Company in
favor of Creditor pursuant to or in connection therewith, as the same may from
time to time be amended, modified, supplemented, extended, renewed, restated or
replaced (collectively, the “Subordinated Debt”), to the payment to Silicon, in
full in cash, of all Silicon Debt.  Creditor further agrees, except as otherwise
provided for below, not to sue for, take or receive all or any part of the
Subordinated Debt nor any security granted by Company therefor unless and until
all of the Silicon Debt has been paid and performed in full, in cash.
 
(i)Non-Commission Upstreamed Funds.  For the purposes hereof, “Non-Commission
Upstreamed Funds” means any funds paid from Apex Systems Integrators Inc.
(“Apex”) to the Company other than payments by Apex to the Company in respect of
sales commissions and deployment related expenses payable by Apex as a result of
the license and deployment of software of Apex in the ordinary course of
business of the Company.  In the event Apex upstreams funds to the Company that
Creditor believes to be Non-Commission Upstreamed Funds, the following shall
occur:
 
(A)Creditor will provide written notice thereof to Silicon within 30 days of the
discovery by Creditor thereof, and
 
(B)Silicon will review the matter and within 30 days after Silicon’s receipt of
Creditor’s notice described in subclause (i)(A) above, Silicon will either:
 
(I)Confirm, in Silicon’s good faith business judgment, that the upstreamed funds
were Non-Commission Upstreamed Funds and permit the Company to repay such funds,
or
 
(II)Determine, in Silicon’s good faith business judgment, that the upstreamed
funds were not Non-Commission Upstreamed Funds, in which instance, the Company
will not have to or be permitted to repay such funds.
 
(ii)Payments Under the DP Guarantee.  If all of the following have occurred:
 
(A)There has been a breach of the DP Guarantee, and
 
(B)There has been a default under or breach of the Apex obligations to Creditor
under the Apex/Creditor loan documents, and
 
(C)Creditor has accelerated payment in accordance with the terms of its loan
documentation with Apex, and
 
(D)Creditor has issued a demand to the Company in respect of the Subordinated
Debt in accordance with the terms of this Subordination Agreement (including,
without limitation, the terms of Section 6 hereof), and
 
(E)No Standstill Period (as defined in Section 6 hereof) is in effect, and
 
(F) No default or event of default has occurred or will occur under any
document, instrument or agreement evidencing, securing or relating to the
Silicon Debt, both before and after giving effect to such payments,
 
then the Company may make, and Creditor may accept, payment of the Subordinated
Debt under the DP Guarantee.
 
Any amounts received by Creditor contrary to the provisions of this Section
shall be held in trust by Creditor for the benefit of Silicon and shall
forthwith be paid over to Silicon to be applied to the Silicon Debt in such
order as Silicon in its sole discretion shall determine, without limiting any
other right of Silicon hereunder or otherwise and without otherwise affecting
the liability of Creditor. Creditor represents and warrants that Creditor has
not executed any other subordination agreements with respect to the Subordinated
Debt or the Collateral or the Company.  
 
(b)  Creditor agrees that upon any distribution of the assets or readjustment of
the indebtedness of the Company whether by reason of liquidation, composition,
bankruptcy, arrangement, receivership, assignment for the benefit of creditors
or any other action or proceed­ing involving the readjustment of all or any of
the Subordinated Debt, or the appli­cation of the assets of the Company to the
payment or liquidation thereof, Silicon shall be entitled to receive payment in
full in cash of all of the Silicon Debt prior to the payment of all or any part
of the Subordinated Debt, and in order to enable Silicon to enforce its rights
hereunder in any such action or proceeding, Silicon is hereby irrevocably
autho­rized and empowered in its discretion (but without any obligation on its
part) to make and present for and on behalf of Creditor such proofs of claim
against the Company (but only if Creditor has not done so at least 15 days prior
to the deadline for filing such proofs of claim) on account of the Subordinated
Debt as Silicon may deem expedient or proper and to vote such proofs of claim
(but only if Creditor has not done so at least 15 days prior to the deadline for
voting such proofs of claim) in any such proceeding and to receive and collect
any and all dividends or other pay­ments or disbursements made thereon in
whatever form the same may be paid or issued and to apply same on account of the
Silicon Debt.  Creditor fur­ther agrees to execute and deliver to Silicon such
assignments or other instruments as may be required by Silicon in order to
enable Silicon to enforce any and all such claims and to collect any and all
dividends or other payments or disbursements which may be made at any time on
account of all and any of the Subordinated Debt.
 
(c)  Until the Subordinated Debt is paid in full, in the event that Silicon
obtains any Non-Commission Upstreamed Funds, through exercise of any rights or
remedies as against the Company or otherwise, such Non-Commission Upstreamed
Funds shall be held in trust by Silicon for the benefit of the Creditor and
shall forthwith be paid over to the Creditor to be applied to the Subordinated
Debt.
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
5.   Modifications to Silicon Debt; Waivers.  Until Silicon has received payment
in full of all Silicon Debt, the Creditor agrees that, in addition to any other
rights that Silicon may have at law or in equity, Silicon may at any time, and
from time to time, without the Creditor’s consent and without notice to the
Creditor, renew, extend or increase any of the Silicon Debt or that of any other
person at any time directly or indirectly liable for the payment of any Silicon
Debt, accept partial payments of the Silicon Debt, settle, release (by operation
of law or otherwise), compound, compromise, collect or liquidate any of the
Silicon Debt, make loans or advances to the Company secured in whole or in part
by the Collateral or refrain from making any loans or advances to the Company,
change, waive, alter or vary the interest charge on, or any other terms or
provisions of the Silicon Debt or any present or future instrument, document or
agreement between Silicon and the Company, release, exchange, fail to perfect,
delay the perfection of, fail to resort to, or realize upon any Collateral, and
take any other action or omit to take any other action with respect to the
Silicon Debt or the Collateral as Silicon deems necessary or advisable in
Silicon’s sole discretion (in accordance with its loan documents with the
Company or other documents evidencing or securing the Silicon Debt as well as
applicable laws).  The Creditor waives any right to require Silicon to marshal
any assets in favor of the Creditor or against or in payment of any or all of
the Silicon Debt.  Creditor further waives any defense arising by reason of any
claim or defense based upon an election of remedies by Silicon which in any
manner impairs, affects, reduces, releases, destroys and/or extinguishes the
Creditor's subrogation rights, rights to proceed against the Company for
reimbursement, and/or any other rights of the Creditor.  
 
6. Default.  
 
(a)  The Creditor shall promptly give Silicon written notice of any default or
event of default under any document, instrument or agreement evidencing,
securing or relating to any of the Subordinated Debt (the “Creditor
Notice”).  Except as otherwise provided for in this Section 6 below, until the
Silicon Debt has been paid and performed in full, the Creditor shall not make
any demand in respect of the Subordinated Debt, commence or join in any action
or proceeding to recover any amounts due on the Subordinated Debt, commence or
join in any involuntary bankruptcy petition or similar judicial proceeding
against the Company, or collect, take possession of, foreclose upon, or exercise
any other rights or remedies with respect to, the Collateral, judicially or
non-judicially, or attempt to do any of the foregoing.
 
(b)  The Company shall have thirty (30) days from receipt of the Creditor Notice
to cure the breach or default identified therein.  If such breach or default is
not cured within such thirty (30) day period, Creditor may opt to demand payment
of the Subordinated Debt (subject to the restrictions set forth in Section 4
hereof), and commence litigation against the Company, but only after having
provided Silicon an additional fifteen (15) days’ prior written notice thereof.
 
(c)  If Creditor makes demand and/or commences litigation against the Company,
Creditor shall (i) cease such demand and pursuing such action if the Company
cures the breach or default which gave rise to such demand and/or litigation
(and, in such instance, Creditor will terminate its action against the Company)
or (ii) cease pursuing such action if Silicon delivers to Creditor a notice to
cease pursuing such action (a “Standstill Notice”).
 
(d)  Upon Silicon’s issuance of a Standstill Notice, Creditor shall refrain from
pursuing its action against the Company until the end of the Standstill
Period.  For the purposes hereof, the term “Standstill Period” means the period
beginning on the date of the Standstill Notice and continuing thereafter until
the earlier of (i) 120 days following such date, (ii) the written consent of
Silicon to such termination of the Standstill Period or (iii) the date Silicon
sends written notice to the Company that Silicon is accelerating the Silicon
Debt.  Silicon agrees to provide a copy of such notice described in subclause
(iii) above to Creditor, provided, however, Silicon shall incur no liability for
inadvertently or negligently failing to provide such copy to Creditor, and any
such failure will not relieve Creditor of its obligations under this
Agreement.  Silicon agrees that it will not issue more than two (2) Standstill
Notices in any period of 365 consecutive days.
 
(e)  At the termination of a Standstill Period (or if no Standstill Period was
ever invoked), Creditor can pursue obtaining a judgment against the Company;
provided, however, such judgment or any lien resulting therefrom cannot be
enforced against the assets of the Company until the Silicon Debt has been paid
and performed in full.  Moreover, without limiting the generality of subclause
(a) above, until the Silicon Debt has been paid and performed in full, Creditor
will not attach or attempt to attach any assets of the Company; provided,
however, for the purposes of clarity, the Creditor, upon obtaining a judgment,
may accept payment of the Subordinated Debt in accordance with the terms and
conditions set out in Section 4(a) above.
 
7.   No Commitment.  It is understood and agreed that this Agreement shall in no
way be construed as a commitment or agreement by Silicon to continue financing
arrangements with the Company and that Silicon may terminate such arrangements
at any time, in accordance with Silicon’s agreements with the Company.  
 
8.  No Contest.  Creditor agrees not to contest the validity, perfection,
priority or enforceability of Silicon’s security interest in the Collateral or
the Silicon Debt.
 
9.   Financial Condition of Company.  The Creditor is presently informed of the
financial condition of the Company and of all other circumstances which a
diligent inquiry would reveal and which bear upon the risk of non-payment of the
Silicon Debt and the Subordinated Debt.  The Creditor covenants that it will
continue to keep itself informed as to the Company’s financial condition and all
other circumstances which bear upon the risk of non-payment of the Silicon Debt
and the Subordinated Debt.  The Creditor waives any right to require Silicon to
disclose to it any information which Silicon may now or hereafter acquire
concerning the Company.  Without in anyway affecting Creditor’s waiver in this
Section 9, Silicon may, in its sole discretion and without any obligation to do
so whatsoever, provide information regarding the Silicon Debt from time to time
to Creditor.    
 
10.  Revivor.  If, after payment of the Silicon Debt, the Company thereafter
becomes liable to Silicon on account of the Silicon Debt, or any payment made on
the Silicon Debt shall for any reason be returned by Silicon, this Agreement
shall thereupon in all respects become effective with respect to such subsequent
or reinstated Silicon Debt, without the necessity of any further act or
agreement between Silicon and the Creditor.  
 
11.  General. The Creditor agrees, upon Silicon’s request, to execute all such
documents and instruments and take all such actions as Silicon shall deem
necessary or advisable in order to carry out the purposes of this Agreement,
including, without limitation appropriate amendments to financing statements
executed by the Company in favor of Creditor in order to refer to this Agreement
(but this Agreement shall remain fully effective notwithstanding any failure to
execute any additional documents or instruments).  The word “indebtedness” is
used in this agreement in its most comprehensive sense and includes without
limitation any and all present and future loans, advances, credit, debts,
obligations, liabilities, representations, warranties, and guarantees, of any
kind and nature, absolute or contingent, liquidated or unliquidated, and
individual or joint.  Creditor represents and warrants that it has not
heretofore transferred or assigned the Subordinated Debt, the Subordinate
Interest or any financing statement naming Company as debtor and Creditor as
secured party, and that it will not do so without prior written notice to
Silicon and without making such transfer or assignment expressly subject to this
Agreement.  This Agreement is solely for the benefit of Silicon and the Creditor
and their respective successors and assigns, and neither the Company nor any
other person shall have any right, benefit, priority or interest under, or
because of the existence of, this Agreement.  All of Silicon's rights and
remedies hereunder and under applicable law are cumulative and not
exclusive.  This Agreement sets forth in full the terms of agreement between the
parties with respect to the subject matter hereof, and may not be modified or
amended, nor may any rights hereunder be waived, except in a writing signed by
Silicon and the Creditor.  The Creditor agrees to reimburse Silicon, upon
demand, for all costs and expenses (including reasonable attorneys’ fees)
incurred by Silicon in enforcing this Agreement against Creditor, whether or not
suit be brought.   In the event of any litigation between the parties based upon
or arising out of this Agreement, the prevailing party shall be entitled to
recover all of its costs and expenses (including without limitation attor­neys
fees) from the non-prevailing party.  This Agreement shall be construed in
accordance with, and governed by, the laws of the State of California.  As a
material part of the consideration to the parties for entering into this
Agreement, each party (i) agrees that all actions and proceedings based upon,
arising out of or relating in any way directly or indirectly to, this Agreement
shall be litigated exclusively in courts located within Santa Clara County,
California, (ii) consents to the jurisdiction of any such court and consents to
the service of process in any such action or proceeding by personal delivery,
first-class mail, or any other method permitted by law, and (iii) waives any and
all rights to transfer or change the venue of any such action or proceeding to
any court located outside Santa Clara County, California.  This Agreement shall
be binding upon and shall inure to the benefit of Silicon and the Creditor and
their respective successors and assigns.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
12.  Mutual Waiver of Jury Trial. Creditor and Silicon each hereby waive the
right to trial by jury in any action or proceeding based upon, arising out of,
or in any way relating to: (i) this Agreement; or (ii) any other present or
future instrument or agreement between Creditor and Silicon; or (iii) any
conduct, acts or omissions of Creditor or Silicon or any of their directors,
officers, employees, agents, attorneys or any other persons affiliated with
Creditor or Silicon; in each of the foregoing cases, whether sounding in
contract or tort or otherwise.
 
WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court.  The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive.  The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers.  All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed.  If during the course of any dispute, a party desires to
seek provisional relief, but a judge has not been appointed at that point
pursuant to the judicial reference procedures, then such party may apply to the
Santa Clara County, California Superior Court for such relief.  The proceeding
before the private judge shall be conducted in the same manner as it would be
before a court under the rules of evidence applicable to judicial
proceedings.  The parties shall be entitled to discovery which shall be
conducted in the same manner as it would be before a court under the rules of
discovery applicable to judicial proceedings.  The private judge shall oversee
discovery and may enforce all discovery rules and order applicable to judicial
proceedings in the same manner as a trial court judge.  The parties agree that
the selected or appointed private judge shall have the power to decide all
issues in the action or proceeding, whether of fact or of law, and shall report
a statement of decision thereon pursuant to the California Code of Civil
Procedure § 644(a).  Nothing in this paragraph shall limit the right of any
party at any time to exercise self-help remedies, foreclose against collateral,
or obtain provisional remedies.  The private judge shall also determine all
issues relating to the applicability, interpretation, and enforceability of this
paragraph.
 
 
“Creditor:”

 
BDC CAPITAL INC.




By /s/ J. Hill
Name J. Hill
Title Managing Director


 
Address:148 Fullarton Street

 
Suite 1000, 19th Floor

 
London, Ontario Canada N6A 5P3





 
CONSENT AND AGREEMENT OF COMPANY



The undersigned Company hereby approves of, agrees to and consents to all of the
terms and provisions of the foregoing Subordination Agreement and agrees to be
bound thereby and further agrees that any default or event of default by the
Company under any present or future instrument or agreement between the Company
and the Creditor shall constitute an immediate default and event of default
under all present and future instruments and agreements between the Company and
Silicon.  Company further agrees that, at any time and from time to time, the
foregoing Agreement may be altered, modified or amended by Silicon and the
Creditor without notice to or the consent of Company; provided, however,
Creditor and Silicon will use commercially reasonable efforts to provide to
Company a copy of any alteration, modification or amendment to this Agreement if
such alteration, modification or amendment materially increases the obligations
of Company under the Agreement but neither Creditor nor Silicon shall have any
liability for any failure to provide such notice.  Company further agrees, on a
monthly basis, to send a sworn affidavit to each of Silicon and the Creditor
verifying that the Company is not in breach of any representation, warranty,
covenant or other provision contained in any document evidencing the
Subordinated Debt.  Company hereby consents to each of Creditor and Silicon
providing the other with such information, financial or otherwise, regarding
Company, the Silicon Debt, the Subordinated Debt and/or the Collateral as may be
deemed advisable by Creditor or Silicon from time to time.  
 
 

Company:
DECISIONPOINT SYSTEMS, INC.
         
 
By:
/s/Nicholas R. Toms       President or Vice President                  

 
Accepted:
 

Silicon:
SILICON VALLEY BANK
         
 
By:
/s/ Victor Le       Title Relationship Manager                  

 





 
 
4